Determination of the State Liquor Authority, dated March 12, 1969, directing the cancellation of petitioner’s liquor license, modified in the exercise of discretion to the extent of reducing the penalty to the issuance of a letter of warning, and as so modified confirmed, without costs and without disbursements. We find substantial evidence to uphold the determination of a technical violation. Inquiry on the argument revealed the fact the State Liquor Authority did not wish a remand for the purposes of ascertaining the source of the funds used for the alterations. In the circumstances, we find the penalty imposed excessive. Concur—Stevens, P. J., Eager, McGivern, McNally and Steuer, JJ.